DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by YAMAMOTO et al (Fig. 6).
YAMAMOTO et al (Fig. 6) discloses an amplifier circuit comprising an amplifier transistor (Tr2) configured to amplify an input signal (RF in), a resistance element (Rb22) connected in series with a base (base terminal of Tr2) of the amplifier transistor (Tr2), a bias transistor (Trb1) configured to supply a bias current (Ib21) from an emitter (emitter terminal of Trb1) of the bias transistor (Trb1) to the base (base terminal of Tr2) of the amplifier transistor (Tr2) through the resistance element (Rb22), and a positive feedback circuit (left terminal of Rbb22, Trb4, right terminal of the resistor Rbb1, Trb1, Vbo) configured to change a base voltage (base voltage of Trb1) of the bias transistor (Trb1) based on a change in the bias current (Ib21).

Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot in view of the new grounds of rejection.
Applicant argues that the feedback (left terminal of Rbb22, Trb4, right terminal of the resistor Rbb1, Trb1, Vbo) in Fig. 6 of YAMAMOTO et al is a negative feedback (not positive feedback). Examiner totally disagrees with this statement. Contrary to the applicant’s argument, the feedback (left terminal of Rbb22, Trb4, right terminal of the resistor Rbb1, Trb1, Vbo) in Fig. 6 of YAMAMOTO et al is a positive feedback since it (left terminal of Rbb22, Trb4, right terminal of the resistor Rbb1, Trb1, Vbo) occurs to increase the output the result of the signal flow is amplified to make it occur more quickly. Furthermore, the term “positive feedback” recited in claim 1 represents only name since there is no physical structure or functional limitations associated with the term “positive feedback”. Applicant further argues that Yamamoto describes the bias current is supplied according to the reference voltage (Vrefb), not based on a change in the bias current as recited in the claim. Again. examiner totally disagrees with this statement. According to the lines 5-7 of column 4, emitter terminal of the Trb1 (first transistor) is connected to the base terminal of the Tr2 to supply a bias current according to a reference voltage Vrefb. However, last paragraph of claim 1 said, a feedback circuit configured to change a base voltage of the bias transistor based on a change in the bias current. The rejection in the office action did not say the transistor Trb1 is a feedback circuit. The previous office action clearly stated that the feedback circuit contains the following components: left terminal of Rbb22, Trb4, right terminal of the resistor Rbb1, Trb1, Vbo. In other words, the first transistor Trb1 recited in lines 5-7 of column 4 of YAMAMOTO et al is not a feedback circuit recited in the original claim 1.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2843